                                                                            FILED IN OPEN COU
                                                                               U.S.D.C. -Atlanta

ORIGINAL               IN THE UNITED STATES DISTRICT COURT
                                                                            FEB 1 8 2020
                                                                        JAMES N. HATTEN, Clerk
                      FOR THE NORTHERN DISTRICT OF GEORGIA            Sy:                        '-
                                ATLANTA DIVISION                                      Deputy Clerk


     UNITED STATES OF AMERICA

            V.                                       Criminal Indictment
                                                     No
     ARDEN MCCANN,
         a/k/a RCQueen,                                       1:20-CR-084
                                                     UNDER SEAL
         a/k/a DRXanax,
         a/k/a Xanaxlabs,
         a/k/a Pasitheas,
         a/k/a TheMailMan,
         a/k/a WhiteYellowGreen,
         a/k/a XanaxBlotters.


                          MOTION TO SEAL INDICTMENT


         Comes now the United States of America by and through counsel, Byung J.
   Pak, United States Attorney, and Nicholas Hartigan, Assistant United States
   Attorney, and respectfully requests that the attached Indictment, motion to seal
   and order be sealed for the following reasons:

         1. The defendant named in this Indictment has not been apprehended.
   Public disclosure of the Indictment, this motion and any related orders in this
   matter would jeopardize this criminal investigation, and make it more difficult
   and dangerous to arrest the defendant, as well as put any actual or suspected
   cooperating witnesses and their families in danger.

         2. The Government intends soon to seek the arrest of the defendant in
   Canada, and to seek his extradition. To that end, the Government requests
permission, notwithstanding that the Indictment will be Under Seal, to disclose
the Indictment and arrest warrant to government personnel, including the U.S.
State Department and a foreign government, as necessary to effect the arrest and
extradition of the defendant.

      WHEREFORE, the United States of America respectfully requests that this
motion, the Indictment and ensuing order be sealed, except for any disclosures of
the Indictment and the arrest warrant, to government personnel, including the
U.S. State Department and a foreign government, as necessary to effect the arrest
and extradition of the defendant.

Submitted this 18th day of February, 2020.

                                     Respectfully submitted,

                                       BYUNG J. PAK
                                        United States Attorney


                                       NICHOLAS HARTIGAN
                                        Assistant United States Attorney
                                       Georgia Bar No. 408147

                                       600 U.S. Courthouse
                                       75 Ted Turner Drive SW
                                       Atlanta, Georgia 30303
                                       404-581-6000; Fax: 404-581-6181




                                        2
